DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for articles wherein the atomically thin layer comprises pores (e.g. membranes), does not reasonably provide enablement for all articles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In particular, the instant disclosure is directed to articles where the atomically thin layer has a plurality of pores for selective separation (i.e. membranes), and does not provide support for articles where the atomically thin layer is pore-free. However, the instant claims as currently written can encompass articles where the atomically thin layer is free of pores. As such, the claims are seen as encompassing subject matter that is not supported by the specification. In particular, the Examiner further notes that the specification does not disclose any articles other than membranes.
The Examiner notes that this rejection could be overcome by either replacing the term “article” with the term “membrane” in the claims or by amending the claims to recite the atomically thin layer comprising a plurality of pores.

Double Patenting

4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claims 1, 2, 4-6, 8-14, 16, 18, 19, 21-23, 25-30, 32 and 33 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 8-12, 14-19, 38, 42, 45-48, 51-56 and 59 of prior U.S. Patent No. 9,901,879 B2. This is a statutory double patenting rejection.
	The Examiner notes that while the two sets of claims are not identical to each other, they are nevertheless coextensive in scope. 
In particular, the main difference between the two sets of claims is that the claims of the ‘879 patent recite the material reducing flow through the plurality of defects while the instant claims do not recite this language. However, this is not seen as preventing the two sets of claims from being coextensive in scope since the deposition of the material will inherently result in a flow reduction through the plurality of defects. Specifically, since the material deposition will close the defects, it will inherently result in a flow reduction since the defects will no longer be available for fluid to flow therethrough. 
The two sets of claims also differ in that the claims of the ‘879 patent refer to the device as a membrane while the instant claims refer to the device as an article. However, this is seen as being merely different nomenclature for the same part. The Examiner especially notes that the only article disclosed in the instant specification is a membrane, and there is nothing in the instant disclosure to support the article being anything other than a membrane. The instant claims also omit the term active in association with the atomically thin layer as recited in the claims of the ‘879 patent. However, this too is not seen as affecting the scope of the two sets of claims since the atomically thin layer in the instant claims is seen as being inherently “active” for separation. 

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 3, 15, 20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 21, 44 and 58 of U.S. Patent No. 9,901,879 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘879 patent recite limitations (e.g. a size of the molecule being greater than a size of a plurality of pores) in addition to those instantly recited, they nevertheless anticipate the instant claims. Anticipation is the epitome of obviousness.

8.	Claims 7, 17, 24 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 38-59 of U.S. Patent No. 9,901,879 B2 in view of Stetson et al. (US 2013/0105417 A1).
The claims of the ‘879 patent do not recite the material of the atomically thin layer, but Stetson et al. teaches graphene being a known suitable material for forming atomically thin layers at the abstract, Figs. 2-4 and paragraph [0026].
It would have been obvious to one of ordinary skill in the art to incorporate the graphene of Stetson et al. into the device of the claims of the ‘879 patent in that such is a known material for forming atomically thin layers, as suggested by Stetson et al. at paragraph [0026].

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 2, 2022